-----DETAILED ACTION
	
Response to Arguments
	Applicant’s arguments filed 9 November 2021 have been fully considered, but are moot in view of a new rejection. 
 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8-10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2009/0237420 A1 by Lawrenz in view of Williamson (US2009.0002391) in further view of Hirota (WO 2016.203526)..
	Regarding claim 1, Lawrenz teaches a method of presenting visual information to a user (Figs. 1 and 2A-2B), the method comprising: 
detecting a first position of a display relative to a surrounding environment ([0027], i.e., “. The orientation sensor is attached to the USB port both in that (1) it is physically attached to the display device such that the orientation sensor rotates and/or moves to a new location relative the display device's base and its surroundings when the display device is rotated…”); 
[0031], i.e., “During or immediately after the described rotation, the orientation sensor detects a change in its own rotation orientation and/or location, and signals its device driver to this effect”); and 
during the detected rotation, updating an orientation of visual information displayed on the display in real time based upon the rotation of the display relative to the surrounding environment (Fig. 1 and Figs. 2A and 2B; [0031], i.e., “In response, the orientation sensor's device driver instructs one or more components of the computer system responsible for generating the video signal--such as the video driver or video card--to rotate the video signal being generated by the computer system to conform it to the new rotational orientation of the display device.”; image sensing orientation sensor compared real, current image with previous virtual, reference frame of previous orientation).
Lawrenz is not explicit as to, but Williamson disclose:
Detecting real time rotation, wherein the angle between the first position and the second position is 90 degrees; and during the detected rotation, repeatedly updating an orientation of dynamic visual information displayed on the display, wherein the dynamic visual information includes a plurality of virtual elements of a user interface, the updating occurring in real time based upon the rotation of the display relative to the surrounding environment, wherein upon completion of rotation from the first position to the second position the displayed objects have not changed from an original location such that the display appears to a user as a window into a virtual or remote environment (see Fig. 6-8; [0034-0037]; where plurality of virtual elements (e.g., large block in middle, head, arms, body, legs) representing a virtual environment, update in real time based on rotation, where the objects have not changed original location or orientation).
Therefore, before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to combine the known techniques of Williamson to that of Lawrenz to 
Lawrenz and Williamson are not explicit as to, but Hirota disclose:
during the detected rotation, providing a torque in the direction of the rotation at a first stage, and providing a torque against the direction of the rotation at a second stage (see page 3 of 6, para 5-7; where motor 14 provides torque in the direction of the rotation at a firs stage and hinge 10 provides torque against the rotation of the display at a second stage).
Therefore, prior to the effective filing date of applicant’s invention, one of ordinary skill in the art would have found it obvious to combine the known teachings of Hirota to that of Lawrenz and Williamson, to predictably provide a mechanism to provide torque in the direction of the rotation of a display, which allows assistance to the user when positioning the display, as well as resistance to help hold display in the desired position (page 3 of 6; para 7)

Regarding claim 3, Lawrenz of the combination of references further teaches the method of claim 1, detecting a position of the display including identifying one or more objects in the surrounding environment with at least one camera ([0021]: “an image sensing element that senses the orientation of an image or pattern relative to which the display device rotates…”; orientation determined based on the change of an imaged environment and its objects). 

	Regarding claim 4, Lawrenz of the combination of references further teaches the method of claim 1, detecting a position of the display including measuring a direction of gravity with an accelerometer ([0033]: “In various embodiments, the orientation sensor uses a variety of techniques to detect a change in its own rotation orientation and/or location: an orientation sensing element that determines orientation of the orientation sensor relative to such directions as the direction in which gravity acts;… linear acceleration sensing element that senses linear acceleration of the orientation sensor…”; orientation sensor was able to have been equipped with sensing elements that support multiple techniques as explained in [0033]-[0034]).

	Regarding claim 5, Lawrenz of the combination of references further teaches the method of claim 1, detecting movement of the display including detecting rotation of the display with a gyroscope positioned in a housing of the display (a rotational motion sensing element that senses rotational motion of the orientation sensor was an orientation sensing technique by the orientation sensor on the housing of the display as in Fig. 3, element 320 and explained in [0033])

	Regarding claim 6, Lawrenz of the combination of references further teaches the method of claim 1, detecting movement of the display including detecting rotation of the display by measuring changes in a direction of gravity with an accelerometer ([0033]: “In various embodiments, the orientation sensor uses a variety of techniques to detect a change in its own rotation orientation and/or location: an orientation sensing element that determines orientation of the orientation sensor relative to such directions as the direction in which gravity acts…”)

Regarding claim 8, the rejection of claim 1 is incorporated herein. Lawrenz is not explicit as to, but Williamson disclose:
updating the presentation of visual information on the display including rotating and translating the visual information an equal and opposite amount to detected movement of the display relative to the surrounding environment (see Fig. 6- 8). 
Regarding claim 9, the rejection of claim 1 is incorporated herein. Lawrenz is not explicit as to, but Williamson disclose:

Regarding claim 10, the rejection of claim 1 is incorporated herein. Lawrenz is not explicit as to, but Williamson disclose:
repeatedly updating the display of visual information further including repeatedly moving or resizing at least one virtual element based on a change to the height or the width of the two or more windows (see Fig. 6-8; [0034-0037]; where movement of object “windows” change, as height/width of rotating object “windows” changes as the display rotates).
Regarding claim 25, the rejection of claim 1 is incorporated herein. Williamson further disclose:
the dynamic visual information is changing (see Fig. 6-8). 

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2009/0237420 A1 by Lawrenz in view of Non Patent Literature Invisibility Achieved Through iPad 2TM App by Levity in further view of Hirota (WO 2016.203526).
Regarding claim 11, Lawrenz teaches a system for presenting visual information to a user (Figs. 1-5, display device 100, 300, and 500), the system comprising: 
a display (Fig. 3, display device 300); 
a fixed base (Fig. 3, base 310); 
a connection mechanism that allows rotation of the display relative to the fixed base (Fig. 3, joint 311); 
at least one orienting device configured to detect an orientation of the display (Fig. 3, orientation sensor 320); and 
(Fig. 5, “computer system with which the display is being used” as explained in [0029]), the computing device including a microprocessor (Fig. 5, processor 510) and a hardware storage device (Fig. 5, memory 580) having instructions stored thereon (Fig. 5, video driver 581) that when executed by the microprocessor cause the computing device to ([0029]: “[0029] In some embodiments, the act of connecting the orientation sensor to the USB port causes a device driver for the orientation sensor to be installed on the computer system with which the display is being used”):
receive at least one of a translation or rotation information from the at least one orienting device regarding position of the display ([0027], i.e., “. The orientation sensor is attached to the USB port both in that (1) it is physically attached to the display device such that the orientation sensor rotates and/or moves to a new location relative the display device's base and its surroundings when the display device is rotated…”)
calculate at least one of a reference frame translation or rotation of a remote virtual environment, wherein the reference frame is fixed relative to gravity (Figs. 1 and 2A and 2B; [0031], i.e., “During or immediately after the described rotation, the orientation sensor detects a change in its own rotation orientation and/or location, and signals its device driver to this effect; at [0033] describes orientation sensors to determine the orientation relative to “such points as the source of gravity”, therefore such points are fixed in order to determine the orientation of the device and knowing it is relative to gravity as the orientation changes); 
rotate and translate a reference frame of the virtual environment according to the calculated at least one of the reference frame translation or rotation; and display at least one of a rotated or translated remote virtual environment with the display (Fig. 1 and Figs. 2A and 2B; [0031], i.e., “In response, the orientation sensor's device driver instructs one or more components of the computer system responsible for generating the video signal--such as the video driver or video card--to rotate the video signal being generated by the computer system to conform it to the new rotational orientation of the display device.”; image sensing orientation sensor compared real, current image with previous virtual, reference frame of previous orientation in terms of rotation in plane).
Lawrenz does not teach the translation or rotation information corresponding to a position of the display between a landscape and a portrait configuration in a same plane and display the rotated virtual environment with the display while the display is between the landscape and the portrait configuration in the same plane, wherein upon completion of rotation the displayed objects have not changed from an original location such that the display appears to a user as a window into a virtual or remote environment.
In the analogous art of display devices, Levity teaches the display device such as an iPad an application where a user simply takes a photo of the table, then lays the iPad flat on the table or lifts one corner. As the user rotates the iPad around its center, or a corner, a perfectly stationary image of the table underneath remains clearly visible. By all appearances, the screen has disappeared and the user is looking through the iPad as it moves. Together with the motion-detecting accelerometers built into all of Apple’s iOS mobile devices, and the iPad 2’s high performance graphics, Invisibility draws over a hundred “stationary” images each second as the iPad moves, giving the table top image – or any other image the user chooses – a fixed reality whose location and orientation are seemingly independent of the iPad. The iPad becomes a moving window into a virtual world (Levity pages 1 and 2 and accompanying figure). It would have been obvious before the effective filing date of the invention to have used the orientation sensors outputting to video drivers in order to execute an application as taught by Levity. One of ordinary skill in the art would have been motivated to have used the enables startling illusions like Invisibility that turn an iPad 2 into a moving window into a virtual world (Levity pages 1 and 2 and accompanying figure).
Lawrenz and Levity are not explicit as to, but Hirota disclose:

Therefore, prior to the effective filing date of applicant’s invention, one of ordinary skill in the art would have found it obvious to combine the known teachings of Hirota to that of Lawrenz and Levity, to predictably provide a mechanism to provide torque in the direction of the rotation of a display, which allows assistance to the user when positioning the display (page 3 of 6; para 7)

Regarding claim 12, Lawrenz of the combination of references further teaches the system of claim 11, the computing device being positioned in a housing with the display (Fig. 3, orientation sensor 320 in housing of display 300)

Regarding claim 13, Lawrenz does not teach the system of claim 11, the instructions further including moving at least one virtual element within a window of the remote virtual environment displayed on the rotated remote virtual environment.
 In the analogous art of display devices, Levity teaches the display device such as an iPad an application where a user simply takes a photo of the table, then lays the iPad flat on the table or lifts one corner. As the user rotates the iPad around its center, or a corner, a perfectly stationary image of the table underneath remains clearly visible. By all appearances, the screen has disappeared and the user is looking through the iPad as it moves. Together with the motion-detecting accelerometers built into all of Apple’s iOS mobile devices, and the iPad 2’s high performance graphics, Invisibility draws over a hundred “stationary” images each second as the iPad moves, giving the table top image – or any other image the user chooses – a fixed reality whose location and orientation are seemingly independent of the iPad. The iPad becomes a moving window into a virtual world. As the iPad was rotated, the tabletop surface shrunk as the Levity Novelty pamphlet on the tabletop grew (Levity pages 1 and 2 and accompanying figure). It would have been obvious before the effective filing date of the invention to have used the orientation sensors outputting to video drivers in order to execute an application as taught by Levity. One of ordinary skill in the art would have been motivated to have used the enables startling illusions like Invisibility that turn an iPad 2 into a moving window into a virtual world (Levity pages 1 and 2 and accompanying figure). 

Regarding claim 14, Lawrenz of the combination of references further teaches the system of claim 11, the remote virtual environment being a remote environment imaged through a camera of a remote computing device ([0033]: “an image sensing element that senses the orientation of an image or pattern relative to which the display device rotates…”; orientation determined based on the change of an imaged environment and its objects).

Claims 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2009/0237420 A1 by Lawrenz in view of Non Patent Literature Invisibility Achieved Through iPad 2TM App by Levity in further view of Hirota (WO 2016.203526) and in even further view of Hasteltine (US 20190243153)

Regarding claim 27, the rejection of claim 11 is incorporated herein. While Lawrenz at [0025-0026] disclose the “computing system” is connected to display 300 via the USB min connector, to then be in communication with the display and any devices connected via USB parts 301-304, Lawrenz as modified by Hasteltine disclose:
computing device remaining stationary while the display moves the landscape configuration and the portrait configuration (see Lawrenz Fig. 3-4 for landscape and portrait position; see Hasteltine Fig. 
Therefore, before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to combine the known techniques of Hasteltine to that of Lawrenz and Levity and Hirota to predictably allow control of the rotatable display, and further, to make sure the control device was in communication with the display as it rotates.


Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2009/0237420 A1 by Lawrenz in view of Non Patent Literature Invisibility Achieved Through iPad 2TM App by Levity in further view of Hirota (WO 2016.203526) and in even further view of Li (US 2016.0093015)
Regarding claim 26, the rejection of claim 11 is incorporated herein. Lawrenz, Levity, and Hirota are not explicit as to, but Li disclose:
remote virtual environment is a video conference imaged by a camera of a remote computing device (see Fig 1-4; [0032-0040, 0059-0064]; remote virtual environment captured by camera of a remote device (e.g., smart camera); ‘video conference’ is display of remote location of a display device). 
Therefore, prior to the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to combine the known techniques of Li to that of Lawrenz, Levity and Hirota, to predictably provide real time capture and display of a remote camera and viewing o an external video by changing the orientation of the device while the display orientation does not change, providing a good user viewing experience ([0078, 0082]). 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2009/0237420 A1 by Lawrenz and Williamson and in further view of Hirota (WO 2016.203526), and even further in view of U.S. Patent Publication 2019/0064993 A1 by Hardie-Bick.
	Regarding claim 2, Lawrenz and Williamson in view of Hirota does not teach the method of claim 1, where real time is at least 10 Hz. In the analogous art of position, orientation, and velocity detecting sensors, Hardie-Bick teaches that a change in orientation as detected by rotation-detector including a three-axis gyroscope and a three-axis accelerometer which are each configured to have generated new x-, y- and z-axis signal data at a rate of more than 100 samples per minute. These signals were supplied to a CPU, which regularly updated an orientation quaternion at the same rate (Hardie-Bick [0037]). 
It would have been obvious been obvious before the effective filing date of the invention to have used an orientation sensor that provided orientation data at a rate of more than 100 samples per second as taught by Hardie-Bick. One of ordinary skill in the art would have been motivated regularly update the orientation being tracked for navigating a virtual environment by detections by an accelerometer (Hardie-Bick [0037] and Abstract). 

 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2009/0237420 A1 by Lawrenz and Williamson and in further view of Hirota (WO 2016.203526), and even further in view of U.S. Patent Publication 2013/0286049 A1 by Yang et al. (“Yang”)
Regarding claim 7, Lawrenz and Williamson in view of Hirota does not teach the method of claim 1, detecting movement of the display including recognizing at least one user with a camera. However, in the analogous art of display devices, Yang teaches determining an orientation of a head of a user relative to a display, and adjusting an orientation of an image displayed on the display in response to the determined orientation (Yang Abstract [0011]-[0013]). It would have been obvious to have used this (Yang [0011]-[0013]). 

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2009/0237420 A1 by Lawrenz in view of Non Patent Literature Invisibility Achieved Through iPad 2TM App by Levity and Hirota, and further in view of U.S. Patent 5,842,672 A by Sweere et al. (“Sweere.”)

Regarding claim 21, Lawrenz in view Levity and Hirota does not teach wherein the system of claim 11, wherein the fixed base is moveable relative to the ground.
However, in the analogous art of adjustable supports for a flat panel displays, Sweere teaches a multi-jointed and pivoted  support system for support of a flat panel video display. The support system was a rolling cart assembly where the mounting pole to which a flat panel display was attached. This provided a work station which was mobile and easily adjustable for standing and sitting work applications (Sweere Fig. 24; Abstract and Col. 15, lines 3-24). It would have been obvious before the effective filing date of the invention to have placed the display device of Lawrenz as modified by Levity on a rolling cart assembly as taught by Sweere. One of ordinary skill in the art would have been motivated to have provided the user with a mobile, easily adjustable work station with flat panel display (Sweere Fig. 24; Col. 15, lines 3-24). 
claim 22, Lawrenz in view and Levity does not teach the system of claim 11, wherein the fixed base is a rolling cart. 
However, in the analogous art of flat panel displays, Sweere teaches a multi-jointed and pivoted support system for support of a flat panel video display. The support system was a rolling cart assembly where the mounting pole to which a flat panel display was attached. This provided a work station which was mobile and easily adjustable for standing and sitting work applications (Sweere Fig. 24; Abstract and Col. 15, lines 3-24). It would have been obvious before the effective filing date of the invention to have placed the display device of Lawrenz as modified by Levity on a rolling cart assembly as taught by Sweere. One of ordinary skill in the art would have been motivated to have provided the user with a mobile, easily adjustable work station with flat panel display (Sweere Fig. 24; Col. 15, lines 3-24). 

Allowable Subject Matter
Claims 15-20 and 23-24 are allowed.
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHEEN I JAVED whose telephone number is (571)272-0825.  The examiner can normally be reached on Mon-Fri 9:00 am-5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/kenneth bukowski/Primary Examiner, Art Unit 2621